Citation Nr: 0402999	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant J. L. (the veteran's daughter) became 
permanently incapable of self-support before attaining the 
age of 18.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service and died on May [redacted], 
1962.

The appellant is the veteran's child and was born on August 
[redacted], 1960.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the appellant's claim seeking 
entitlement to permanent incapacity for self-support.  

In February 2001, the Board denied the appellant's claim for 
entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18.  The appellant appealed her 
claim to the United States Court of Appeals for Veterans 
Claims (Court), and in August 2002 the Court vacated and 
remanded the Board's decision.  In May 2003, the Board 
remanded the appellant's claim.  


FINDINGS OF FACT

1.  All available relevant available evidence necessary for 
an equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant was born in August 1960; her 18th birthday 
was in August 1978.

3.  The the appellant was not permanently incapable of self-
support at or before she attained the age of 18.  




CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
based on permanent incapacity for self-support before 
attaining the age of 18 are not met. 38 U.S.C.A. §§ 101 (4) 
(A) (ii) (West 2002); 38 C.F.R. §§ 3.102, 3.356 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A birth certificate shows that the appellant was born on 
August [redacted], 1960.

Medical records were submitted from Army hospitals from 1963 
and 1975-1976.  The appellant was hospitalized in 1963 for a 
splenomegaly and cellulitis in her left arm.  The appellant 
was hospitalized from February 11-18, 1976, for sickle cell 
disease, and pain in legs, secondary to sickle cell crisis.  
She was also hospitalized from February 19, 1976, to March 1, 
1976, for sickle cell disease.  The appellant was also 
treated in March 1976 for sickle cell anemia.

Copies of treatment records were submitted from Cape Fear 
Hospital from 1967 to 1988.  The appellant was treated for 
tonsillitis in 1967.  The appellant was treated for a sickle 
cell crisis in December 1988.  

College transcripts were submitted from 1986-1987.  They show 
that she took 6 courses in the Winter, Spring, Summer, and 
Fall Terms of 1986, and 6 courses in the Winter and Spring 
Terms of 1987.  

Social Security Administration (SSA) records show that the 
appellant's disability began in October 1991.  Her disability 
was continued in March 1996 due to primary diagnosis of 
sickle cell anemia.  

The appellant was seen at Duke Medical Center from 1988 to 
1996 for numerous sickle cell anemia crises.  

A copy of a treatment record from Highsmith Rainey Hospital 
from February 1996 shows that the appellant was hospitalized 
with sickle cell disease with crisis.  

In an April 1996 statement, the appellant stated that she was 
diagnosed with sickle cell anemia at 18 months, and was told 
that she was eligible for these benefits once diagnosed.  

In a May 1996 statement, the appellant asserted that there 
must be an exception to the general rule in cases regarding 
permanent incapacity for self-support since she was born with 
sickle-cell anemia.

The appellant submitted a copy of two resumes in May 1996.  
According to the resumes, the appellant was awarded an A.S. 
degree in accounting in June 1988.  From 1986-1988 she worked 
as a server/cashier, and in 1987-1988 she worked as a "full 
charge bookkeeper."  From August 1988 to September 1988 the 
appellant worked as an assistant credit clerk for Beneficial 
Finance for 5.50 per hour.  The appellant worked from January 
to March 1989 as a preparer A/R remittance for Cellular One 
for 6.00 per hour.  The appellant worked as a general ledger 
clerk from April 1989 to July 1989 at the Fort Bragg Federal 
Credit Union for 6.00 per hour.  The appellant worked in 
credit collections at Inter-Trust from August 1990 to 
September 1990 for 6.00 per hour.  The appellant worked as an 
account assistant for Pinkerton Investigations from October 
1990 to December 1992 for 8.00 per hour.

A registered nurse submitted a statement dated May 1996, 
where she wrote that the appellant had a diagnosis of sickle 
cell anemia, and that the patient stated that it started in 
February 1962.  She wrote that the prognosis was guarded due 
to clinical manifestations of the sickle cell anemia.  

Dr.W. R. wrote in May 1996 that the appellant's sickle cell 
disease had its first onset in February 1962 at the age of 18 
months.  He wrote that at the present time she was 
incapacitated because of the frequently painful episodes.  

In an October 1996 statement, the appellant wrote that she 
was in the process of gathering together medical records from 
the time of her first crisis until the age of 18. 

In her December 1996 substantive appeal, the appellant 
asserted that she had applied for DIC, death pension, and 
accrued benefits of an adult disabled child.  She felt that 
the decision was erroneous because she was born with sickle 
cell anemia, and would die from complications from it.  

The appellant was hospitalized at Highsmith-Rainey Hospital 
in January 1997 with a probable drug reaction to Septra.  

The appellant wrote a letter in June 1998 in which she wrote 
that she was first diagnosed with sickle cell anemia in 1962.  

In a July 1998 statement, she wrote that she should have been 
paid as soon as her parents discovered that she had sickle 
cell anemia.  





Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The appellant initiated this claim several years before the 
enactment of VCAA.  The RO notified the appellant of the 
reasons for its decision, as well as the laws and regulations 
applicable to his claim.  This information was provided in 
the November 1996 Statement of the Case as well as the August 
2000 Supplemental Statement of the Case.  In these documents, 
the RO also provided notice of what evidence it had 
considered.    

As noted in the introduction, the Board denied the 
appellant's claim in February 2001.  In August 2002 the Court 
vacated and remanded the Board's decision, and in May 2003, 
the Board remanded the appellant's claim.  

In January 2003 and June 2003, VA sent the appellant VCCA 
letters.  In these letters, VA asked the appellant to tell it 
about any additional evidence she wanted obtained.  In the 
letter of June 2003, the RO explained that the VA was 
required to make reasonable efforts to obtain relevant 
records and to inform her about the attempts.  The RO also 
explained that VA was responsible for obtaining relevant 
records from Federal agencies, and that, on behalf of the 
appellant, VA would make efforts to obtain relevant records 
not held by Federal agencies.  The appellant was told that 
she needed to give VA sufficient information about such 
records to enable VA to attempt to obtain them.  Thus, VA has 
informed the appellant of the information and evidence needed 
to substantiate her claim and has explained what portion of 
the information and evidence she needed to provide and what 
portion VA would obtain for her.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

After provided the appellant with these notices, the RO 
allowed the appellant an opportunity to respond, then re-
adjudicated the claim based on the entire record.   The claim 
was then returned to the Board of Veterans' Appeals. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with the 
notice and duty to assist provisions of the VCAA.  The 
appellant has been informed of the information and evidence 
needed to substantiate her claim, and she has been made aware 
of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  The RO 
sought and obtained pertinent medical records relating to the 
appellant's sickle cell anemia.  The appellant has had an 
opportunity to offer evidence and testimony, and has made 
arguments and submitted evidence on the merits of her claim.  
In addition, the appellant's eligibility to benefits from the 
SSA was established in 1991 and medical records considered in 
such decision were obtained.  

A VA examination was not conducted as the appellant's current 
condition is not the  question that needs to be resolved.  
There is no controversy as to whether the appellant is now 
disabled as a result of sickle cell disease;  the case must 
be decided on the basis of whether she was totally and 
permanently disabled when she was 18 years old, which was in 
1978

Furthermore, as will be described in greater detail below, a 
VA opinion was not obtained, as the evidence of record 
contains sufficient competent medical evidence of record to 
decide the claim.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support. See 38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57(a) (2003).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 38, 
United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self- 
support. See 38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.315(a) (2003).

In order to be eligible for VA benefits under 38 U.S.C.A. § 
101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self- support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which state as follows: Eligibility will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling. 

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356. (2003).

The veteran died while on active service in May 1962.  The 
appellant (the child of the veteran) was born in August 1960.  
Thus, she attained the age of 18 in August 1978.

After analyzing the evidence summarized above in light of the 
contentions of the appellant, it is determined that the 
appellant's claim must be denied.  At the outset, the 
determination of the appellant's status regarding permanent 
incapacity turns on evidence of her physical condition due to 
her sickle cell anemia at age 18 or before. Dobson v. Brown, 
4 Vet. App. 443 (1993).  

With regard to the clinical evidence of record, the records 
shows that, although the appellant had sickle cell disease, 
she did well in the period from 1976 to 1988.   Although the 
appellant was hospitalized for extensive periods in February 
and March 1976 (when she was 15) for sickle cell anemia, the 
hospital records do not reflect that the appellant was 
"permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18."  
They show that she was hospitalized and released, and then 
there is a gap in hospital records from 1976 to 1988.  

Most of the hospital records showing sickle cell crises are 
from the period beginning in 1988, when the appellant was 28.  
Although the evidence shows that the appellant developed 
sickle cell anemia before the age of 18, the evidence does 
not show that the appellant's sickle cell anemia rendered her 
permanently incapable of self-support before the age of 18.  
The claim has been under development for several years, and 
it is clear that the appellant understands the importance of 
medical evidence dating from the periofrom 1976 to 1988.  Yet 
she has not identified such evidence showing treatment in 
this period.   In short, the record does not contain clinical 
evidence or opinion from which it can reasonably be concluded 
that the criteria of 38 C.F.R. § 3.356 are met.  

A VA medical opinion would not help in this particular 
instance as there are no medical records in the claims file 
from between March 1976 (when the appellant was 15) and 1988 
(when she was 28).  Also, it is pointed out that college 
transcripts from 1986-1987 show that the appellant took 6 
courses for 6 consecutive terms.  Furthermore, her resume 
shows that she was working as a server/cashier while going to 
college, she continued to work until 1992 (when she was 31), 
and SSA records  show that the appellant did not become 
disabled until 1991.  While this evidence concerning the 
appellant's activities in the 1980s and 1990s is not directly 
indicative of her condition in 1978, it provides strong 
circumstantial evidence that she was not permanently 
incapable of self-support as of 1978.  The record covering 
this period indicates sustained productive activity, 
including study and employment, not merely casual or 
unsuccessful attempts at productive activity.  Because a very 
clear preponderance of the evidence establishes that the 
appellant was not permanently incapable of self-support when 
she was 18 years old, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



